Case 1-19-40975-ess Doc 26 Filed 06/06/19 Entered 06/07/19 07:38:08

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

mre) ttti(‘it=‘é‘*™CS , case No, HIF ~ 40975- ESS
CHARLES EDWARD ‘RoDGES , JR. Chapter: 13

AKA CHARLES RedGeRrs,

ee Denien®)| CLERK

U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
RECEIVED - BROOKLYN

$O6 9049 pxne- 30
a co

JUN 06 2019 PxO
NOTICE OF VOLUNTARY CONVERS IN

 

Claes EDWAtd Rongers Ia , Debtor(s) in the above-captioned case,

hereby notify the Court of the conversion of this case to one under Chapter 7, pursuant to

11 U.S.C. Sec. § 1307(a).

Dated: JUNE a 201%}

 

(Débtor’s Signature) V

(Joint Debtor’s Signature)

 
